DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is in response to the amendment filed on August 16, 2021.
	Claims 1 and 5-10 are pending in this application.

Withdrawn Rejections/Objections:
Applicant is notified that any outstanding rejection/objection that is not expressly maintained in this office action has been withdrawn or rendered moot in view of applicant’s amendments and/or remarks.

The following rejections are necessitated by the amendment:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The following reasons apply:
Claim 1 is directed to specific compounds, however, the claim recites that “compound represented by Chemical Formula P” and the formula contains many variables, the definitions of which have been partially deleted.  First, the claim is confusing because of the presence of the structure having many variables that are not defined.  For example, in the structure, the terms A, B and X are not chemical moieties and it is unclear what they represent.  Note that Chemical Formula P may be interpreted to represent different compounds for different definitions of the variables.  Next, following the list of compound names inserted in the claim, the text related to the definitions of variables has been deleted with ‘strike through’, however, the structural fragments do not have a ‘strike through’ indicating the deletion of the same, see 
    PNG
    media_image1.png
    85
    139
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    133
    306
    media_image2.png
    Greyscale
.  Accordingly, the presence of the chemical formula and the structural fragments in the claim are confusing.  The claim is considered indefinite because there is a question or doubt as to the structural features recited in the claim.  It appears that applicant intends to claim the 14 listed compounds.  In which case, the rejection may be overcome by reciting the claim as “A compound selected from the group consisting of: …”, followed by the compounds.
In claim 5, following the definition of B, there is no definition provided for ‘n’.
Claim 5 recites the limitation "A is 
    PNG
    media_image1.png
    85
    139
    media_image1.png
    Greyscale
 , wherein R1 is hydroxy, C1 alkoxy, a halogen, or amino, and Y is hydroxy, C1 alkoxy, or a halogen; and B is 
    PNG
    media_image3.png
    107
    141
    media_image3.png
    Greyscale
, wherein R5 is a C6 aryl that is unsubstituted or substituted with a substituent, and wherein 1 alkoxy".  There is insufficient antecedent basis for this limitation in claim 1 on which claim 5 is dependent.  Claim 1 is directed to “A compound … selected from the group consisting of: …” and lists 14 compounds.  The compounds listed in claim 1 have a disubstituted phenyl group in place of ring A of Chemical Formula P, for example, 4-fluoro-3-methoxyphenyl, 4-fluoro-3-hydroxyphenyl, and 3-amino-4-fluorophenyl.  The definition of A provided in the dependent claim is broader than the disubstituted phenyl found in the base claim.  For example, as per claim 5, A can be, for example, 3,4-difluorophenyl; 4-chloro-3-hydroxyphenyl; 3,4-dichlorophenyl; 4-bromo-3-methoxyphenyl; etc., and there are no compounds having such groups in claim 1.  Similar reasoning can be provided with respect to R5 in B as the term ‘halogen’ represents fluoro, chloro, bromo, iodo, etc. and the compounds in claim 1 only have 4-flourophenyl- or 4-chlorophenyl- in place of R5.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitations in claim 5 are broader than that of claim 1, upon which claim 5 is dependent.  For 
    PNG
    media_image1.png
    85
    139
    media_image1.png
    Greyscale
 , wherein R1 is hydroxy, C1 alkoxy, a halogen, or amino, and Y is hydroxy, C1 alkoxy, or a halogen; and B is 
    PNG
    media_image3.png
    107
    141
    media_image3.png
    Greyscale
, wherein R5 is a C6 aryl that is unsubstituted or substituted with a substituent, and wherein the substituent is a halogen or C1 alkoxy".  Claim 1 is directed to “A compound … selected from the group consisting of: …” and lists 14 compounds.  The compounds listed in claim 1 have a disubstituted phenyl group in place of ring A of Chemical Formula P, for example, 4-fluoro-3-methoxyphenyl, 4-fluoro-3-hydroxyphenyl, and 3-amino-4-fluorophenyl.  The definition of A provided in the dependent claim is broader than the disubstituted phenyl found in the base claim and/or claim 5 does not further limit claim 1.  For example, as per claim 5, A can be, for example, 3,4-difluorophenyl; 4-chloro-3-hydroxyphenyl; 3,4-dichlorophenyl; 4-bromo-3-methoxyphenyl; etc., and there are no compounds having such groups in claim 1.  Similar reasoning can be provided with respect to R5 in B as the term ‘halogen’ represents fluoro, chloro, bromo, iodo, etc. and the compounds in claim 1 only have 4-flourophenyl- or 4-chlorophenyl- in place of R5.  Accordingly, the method of preparation recited in claim 5 results in compounds outside of the scope of the compounds recited in claim 1, on which claim 5 is dependent.  The dependency of claim 5 on claim 1 is improper.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

November 17, 2021